Title: From Alexander Hamilton to Edmund Randolph, 13 August 1793
From: Hamilton, Alexander
To: Randolph, Edmund



T.D. Aug 13th 1793
Sir

It has been the practice with the board of Treasury and it has been continued by this Department in cases of advertisements relative to contracts or other public business, to subjoin a note requesting the Printers throughout the united States or in some cases certain Printers to insert such advertisements in their respective Papers.
It has been customary to pay such printer or printers who in the first instance were desired to insert such advertisements; but it has been understood that those Printers who chose to make the insertion in consequence of the note directed to them, were to do it gratis.
Such a case has been tried before one of the Aldermen of Philada Andrew Brown plaintiff vs. Saml. Meredith defendant as will appear by the enclosed paper; judgment in favour of the plaintiff.
Though this is a case of a trifling amount, yet if the principle should be applied in a retrospective view, it would perhaps be of sufficient importance to obtain a decision in a higher court.
I request that you will consult the Attorney of the District on the case, and give me your opinion as early as convenient.
With respectful consideration   I am Sir   Your obedt Servt

PS. The Atty of the District had the case under his attention when before the Alderman. He will be able to inform you whether there be any particular circumstance foreign to the general Question.

The Attorney General of the united States

